             Case 19-10065-tnw                 Doc 2         Filed 03/11/19 Entered 03/11/19 16:01:52                                 Desc Main
                                                             Document Page 1 of 6
Fill in this information to identify the case:

Debtor 1          Lynd, Scott

Debtor 2                                                                                                              [ ] Check if this is an amended
(Spouse, if filing)                                                                                                         plan, and list below the
                                                                                                                            sections of the plan that
United States Bankruptcy Court for the Eastern District of                                                                  have been changed.
Kentucky, Ashland Division

Case Number
(If known)




Local From 3015-1(a)
Chapter 13 Plan                                                                                                                              12/17

Part 1:      Notices

      To Debtors:           This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                            indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                            do not comply with local rules and judicial rulings may not be confirmable.

                            In the following notice to creditors, you must check each box that applies.

      To Creditors:         Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                            You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                            attorney, you may wish to consult one.

                            If you oppose the plan’ s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                            confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
                            The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                            In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                            The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                            plan includes each of the following items. If an item is checked as “Not Included”or if both boxes are checked, the
                            provision will be ineffective if set out later in the plan.

1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial          [ ] Included        [X] Not included
          payment or no payment at all to the secured creditor

1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out              [ ] Included        [X] Not included
          in Section 3.4

1.3       Nonstandard provisions, set out in Part 8                                                                [ ] Included        [X] Not included

Part 2:      Plan Payments and Length of Plan

      2.1 Debtor(s) will make regular payments to the trustee as follows:

             $ 700.00 per month for 60 months

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
             creditors specified in this plan.

      2.2 Regular payments to the trustee will be made from future income in the following manner:
           Check all that apply.
           [X] Debtor(s) will make payments pursuant to a payroll deduction order.
           [ ] Debtor(s) will make payments directly to the trustee.
           [ ] Other (specify method of payment):                        .

      2.3 Income tax refunds.
            Check one.
            [X] Debtor(s) will retain any income tax refunds received during the plan term.



Local Form 3015-1(a)Chapter 13 Plan         Page 1
          Case 19-10065-tnw                     Doc 2        Filed 03/11/19 Entered 03/11/19 16:01:52                                   Desc Main
                                                             Document Page 2 of 6
Debtor Lynd, Scott                                                               Case Number



          [ ] Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
              over to the trustee all income tax refunds received during the plan term.
          [ ] Debtor(s) will treat income tax refunds as follows:


    2.4 Additional payments.
         Check one.

          [X] None. If “
                       None”is checked, the rest of § 2.4 need not be completed or reproduced.


2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 9,100.00.

Part 3:   Treatment of Secured Claims

    3.1 Maintenance of payments and cure of default, if any.
         Check one.

          [ ] None. If “
                       None”is checked, the rest of § 3.1 need not be completed or reproduced.

          [X] The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by the
          applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly by the
          debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at
          the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under Bankruptcy Rule
          3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In the absence of a contrary timely filed
          proof of claim, the amounts stated below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this
          paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims
          based on that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than by the
          debtor(s).

Name of creditor                   Collateral                          Current        Amount of              Interest rate    Monthly plan       Estimated
                                                                       installment    arrearage, if          on               payment on         total payments
                                                                       payment(includ any                    arrearage(if     arrearage          by trustee
                                                                       ing escrow )                          applicable)
Bayview Loan Servicing             904 McCloud Dr, Worthington, KY              781.00          7,000.00                0%            116.66           7,000.00
                                   41183-9519

                                                                       Disbursed by:
                                                                       [ ] Trustee
                                                                       [X] Debtor(s)
    3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

          [X] None. If “
                       None”is checked, the rest of § 3.2 need not be completed or reproduced.


    3.3 Secured claims excluded from 11 U.S.C. §506.
         Check one.

          [ ] None. If “
                       None”is checked, the rest of § 3.3 need not be completed or reproduced.

          [X] The claims listed below were either:

          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal
          use of the debtor(s), or

          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
          directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing
          deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the
          amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor                            Collateral                                    Amount of          Interest         Monthly plan       Estimated total
                                                                                          claim              rate*            payment            payments by
                                                                                                                                                 trustee




Local Form 3015-1(a)Chapter 13 Plan        Page 2
           Case 19-10065-tnw                   Doc 2         Filed 03/11/19 Entered 03/11/19 16:01:52                                   Desc Main
                                                             Document Page 3 of 6
Debtor Lynd, Scott                                                               Case Number



Members Choice Credit Union                 2014 Mitsubishi Outlander                          14,000.00             6.5%             273.93          16,435.80

                                                                                                                              Disbursed by:
                                                                                                                              [X] Trustee
                                                                                                                              [ ] Debtor(s)
Wells Fargo Dealer Services                 2013 Chrysler 200                                   8,000.00             6.5%             156.53           9,391.80

                                                                                                                              Disbursed by:
                                                                                                                              [X] Trustee
                                                                                                                              [ ] Debtor(s)
* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.

3.4 Lien avoidance.

     Check one.

     [X] None. If “
                  None”is checked, the rest of § 3.4 need not be completed or reproduced.

     3.5 Surrender of collateral.
          Check one.

          [X] None. If “
                       None”is checked, the rest of § 3.5 need not be completed or reproduced.


     3.6 All Other Secured Claims.

          An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the plan on a pro
          rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the value of the collateral set
          forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the WSJ Prime Rate on the date of
          confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or if a secured tax claim with interest at the
          applicable statutory rate in effect on the date on which the plan is confirmed. Allowed administrative expenses shall be paid in full prior to distribution
          to this class of secured claims.

Part 4:   Treatment of Fees and Priority Claims

     4.1 General

          Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
          postpetition interest.

     4.2 Trustee’
                s fees

     Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.10% of plan payments; and during the
     plan term, they are estimated to total $ 2,780.00.

     4.3 Attorney’
                 s fees

          1. Counsel for the debtor requests compensation as follows:

               a. [X] Pursuant to KYEB LBR 2016-2(a) an attorney   ’
                                                                   s fee for Debtor’ s counsel shall be allowed in the amount of $ 3,000.00 (not to exceed
               $3,500). Of this amount, the debtor paid $1,000.00 prior to the filing of the petition, leaving a balance of $ 2,000.00 to be paid through the
               plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule 2016(b) Disclosure of
               Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses will be requested by separate application.
          OR

               b. [   ] An attorney’
                                   s fee for Debtor’
                                                   s counsel will be requested by separate application and shall be paid as allowed by the Court.

          2. Until the allowed attorney’
                                       s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only adequate protection
             payments ordered by the Court.

     4.4 Priority claims other than attorney’
                                            s fees and those treated in § 4.5.

          Check one.

          [X] None. If “
                       None”is checked, the rest of § 4.4 need not be completed or reproduced.




Local Form 3015-1(a)Chapter 13 Plan        Page 3
          Case 19-10065-tnw                   Doc 2        Filed 03/11/19 Entered 03/11/19 16:01:52                                  Desc Main
                                                           Document Page 4 of 6
Debtor Lynd, Scott                                                              Case Number




    4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
         Check one.

          [X] None. If “
                       None”is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5:   Treatment of Nonpriority Unsecured Claims

    5.1 Nonpriority unsecured claims not separately classified.

          Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option providing
          the largest payment will be effective. Check all that apply.

          [ ] The sum of $             .
          [ ]           % of the total amount of these claims. An estimated payment of $
          [X] The funds remaining after disbursements have been made to all other creditors provided for in this plan.

               If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 38.92. Regardless
               of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

    5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

          [ ] None. If “
                       None”is checked, the rest of § 5.2 need not be completed or reproduced.

          [X] The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below on
          which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the debtor(s), as
          specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee. The final column includes
          only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor                                                            Current installment         Amount of arrearage to Estimated total
                                                                            payment                     be paid                payments by trustee


                                                                            Disbursed by:
                                                                            [ ] Trustee
                                                                            [ ] Debtor(s)
    5.3 Other separately classified nonpriority unsecured claims. Check one.

          [X] None. If “
                       None”is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6:   Executory Contracts and Unexpired Leases

    6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
        and unexpired leases are rejected. Check one.

          [X] None. If “
                       None”is checked, the rest of § 6.1 need not be completed or reproduced.


Part 7:   Vesting of Property of the Estate

    7.1 Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the debtor(s)
        upon

          Check the applicable box:

          [ ] plan confirmation
          [ ] entry of discharge.
          [ ] other:

    7.2 Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

Part 8:   Nonstandard Plan Provisions



Local Form 3015-1(a)Chapter 13 Plan       Page 4
          Case 19-10065-tnw                   Doc 2        Filed 03/11/19 Entered 03/11/19 16:01:52                            Desc Main
                                                           Document Page 5 of 6
Debtor Lynd, Scott                                                            Case Number




     8.1 Check “None”or List Nonstandard Plan Provisions

          [X] None. If “
                       None”is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included”in § 1.3.



Part 9:   Signature(s):

     9.1 Signatures of Debtor(s) and Debtor(s)’Attorney

     The Debtor(s) and attorney for the Debtor(s), if any, must sign below.



/s/ Scott Lynd
Signature of Debtor 1                                                           Signature of Debtor 2

Executed on March 11, 2019                                                      Executed on March 11, 2019

/s/ Bruce E. Blackburn                                                          Date: March 11, 2019
Signature of Attorney for Debtor(s)


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard provisions
included in Part 8.




Local Form 3015-1(a)Chapter 13 Plan       Page 5
         Case 19-10065-tnw              Doc 2     Filed 03/11/19 Entered 03/11/19 16:01:52                     Desc Main
                                                  Document Page 6 of 6
Debtor Lynd, Scott                                                 Case Number



Exhibit: Total Amount of Estimated Trustee Payments


    The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the
    amounts set out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                              $ 0.00

b. Modified secured claims (Part 3, Section 3.2 total)                                                      $ 0.00

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                 $ 22,000.00

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                       $ 0.00

e. Fees and priority claims (Part 4 total)                                                                  $ 0.00

f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                $ 0.00

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                            $ 0.00

h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                       $ 0.00

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                 $ 0.00

j. Nonstandard payments (Part 8, total)                                                                 +   $ 0.00


     Total of lines a through j                                                                             $ 9,100.00




Local Form 3015-1(a)Chapter 13 Plan   Page 6
